Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
1.	Applicant’s election of Group III (claims 1-9 & 12) & polyphenol as the elected species, drawn to inter alia, methods of identifying for a recombinant or genetically modified M. Medicago truncatula uridine diphosphate glycosyl- transferase (UGT) UGT71G1, in the reply filed on 9/7/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2.	Claims 1-9 are allowable. The restriction requirement of species claims/linking claims, as set forth in the Office action mailed on 7/7/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a) is withdrawn. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between the linking claims is withdrawn requiring all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
3.	Claims 1-9 & 12 filed 9/7/21 are present in this application and are under consideration.
4.	Claims 1-9 & 12 are allowed.
5.	The following is an examiner's statement of reasons for allowance: 
Following a diligent search of various patent and non-patent data bases it is determined that claims 1-9 & 12, drawn to “A method for identifying or screening for a recombinant or genetically modified uridine diphosphate glycosyl-transferase (UGT) having a modified sequence such that the modification of the UGT results in the glycosylation of or adding a sugar moiety to an otherwise unglycosylated bioactive compound or target drug, or results in generating a modified glycosylation of a bioactive compound or a target drug by adding a sugar moiety, the method comprising: (a) providing or having provided a recombinant or genetically modified UGT comprising a M. truncatula uridine diphosphate glycosyl-transferase (UGT) UGT71 G1, wherein the expressed recombinant or genetically modified UGT has an altered or new donor and/or acceptor specificity, (b) providing or having provided an acceptor molecule, (c) expressing the recombinant or genetically modified UGT in an expression system, (d) contacting the recombinant or genetically modified UGT with a bioactive compound or a target drug in the expression system, and (e) screening for the generation of a UGT that results in the glycosylation of an otherwise unglycosylated acceptor molecule, or results in generating a modified glycosylation of the acceptor molecule are unobvious and patentable over prior art of record. 
6.	Information Disclosure Statement filed 10/22/20 is acknowledged. A signed copy is provided with this Office Action.
7.	Drawings filed 7/8/20 are acknowledged.
8.	Priority: Applicant’s claim for domestic priority under 35 U.S.C. 119(e), filed 7/12/19, is acknowledged.  
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940